oO Oo HY DH OH fF WD NY

NM Mw SM BNO BO BRD ORD ORDO mmm
Sa DH A FP WD NY FS OD OBO We ~> Dn SF WH NY KS OS

 

NO
oo

Case 4:21-cr-06012-SAB ECFNo. 10 filed 03/31/21 PagelD.22 Page 1 of 19

Daniel S. Kahn Joseph H. Harrington

Acting Chief, Fraud Section Acting United States Attorney
U.S. Department of Justice Eastern District of Washington
Avi Perry Russell E. Smoot

Acting Principal Assistant Chief Timothy M. Durkin

John (“Fritz”) Scanlon Brian M. Donovan

Trial Attorney Assistant United States Attorneys
1400 New York Avenue NW Post Office Box 1494
Washington, DC 20005 Spokane, WA 99210-1494
Telephone: (202) 514-2000 Telephone: (509) 353-2767

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

 

UNITED STATES OF AMERICA, HW al-CR-auala- SAB-!
Plaintiff, Plea Agreement
FILED IN THe: ee
“in.  enoTON
CODY ALLEN EASTERDAY, CAR 31 299 S&S
5 OR McAVoy “Ee =
Defendant. SPOON Way OSPUTY |

Plaintiff, the United States of America, by and through Daniel S. Kahn, Acting
Chief, Fraud Section, Criminal Division, United States Department of Justice, Avi
Perry, Acting Principal Assistant Chief, Fraud Section, Criminal Division, United
States Department of Justice, John (“Fritz”) Scanlon, Trial Attorney, Fraud Section,
Criminal Division, United States Department of Justice, Joseph H. Harrington, Acting
United States Attorney for the Eastern District of Washington, and Russell E. Smoot,
Timothy M. Durkin, and Brian M. Donovan, Assistant United States Attorneys for
the Eastern District of Washington (collectively, “the United States”), and Defendant
CODY ALLEN EASTERDAY and Defendant’s counsel, Carl J. Oreskovich, agree

to the following Plea Agreement:

Plea Agreement- |
 

Oo Oo NA UN f& WH NH —

— pes
-— &

Case 4:21-cr-06012-SAB ECF No. 10 filed 03/31/21 PagelD.23 Page 2 of 19

1. Waiver of Indictment, Guilty Plea and Maximum Statutory Penalties:
Defendant understands that he has the right to have the facts of this case

presented to a federal grand jury, consisting of between sixteen and twenty three
citizens, twelve of whom would have to find probable cause to believe that he
committed the offense set forth in Count One of the Information filed in the above-
captioned matter, before an indictment could be returned.

Defendant acknowledges that he is waiving his right to be indicted and agrees
to plead guilty to Count One of the Information charging Defendant with wire fraud,
in violation of 18 U.S.C. § 1343. Defendant understands that the maximum statutory
penalties for wire fraud, in violation of 18 U.S.C. § 1343, are not more than a 20-year
term of imprisonment; not more than a 3-year term of supervised release; a fine not to
exceed $250,000 or twice the gross gain or loss resulting from the offense, whichever
is greatest, pursuant to 18 U.S.C. § 3571; the costs of prosecution; mandatory
restitution, as set forth below; and a $100 special assessment.

Defendant understands that a violation of a condition of supervised release
carries an additional penalty of re-imprisonment, see 18 U.S.C. § 3583(e), without
credit for time previously served on post-release supervision.

2. The Court is Not a Party to the Agreement:

The Court is not a party to this Plea Agreement and may accept or reject it.
Sentencing is a matter solely within the discretion of the Court. Defendant
understands that the Court is under no obligation to accept any recommendations
made by the United States and/or by Defendant; that the Court will obtain an
independent report and sentencing recommendation from the U.S. Probation Office;
and that the Court may, in its discretion, impose any sentence it deems appropriate up
to the statutory maximum penalties stated in the Plea Agreement.

Defendant acknowledges that no promises of any type have been made to
Defendant with respect to the sentence the Court will impose in this matter.
Defendant understands that the Court is required to consider the applicable sentencing

Plea Agreement- 2
 

Case 4:21-cr-06012-SAB ECFNo. 10 filed 03/31/21 PagelD.24 Page 3 of 19

Co Co HN DA MA FP WH LH ~~

be BO BOO DD BRO RQ meets

guideline range but may depart or vary upward or downward under the appropriate
circumstances,

Defendant also understands that should the sentencing judge decide not to
accept any of the parties’ recommendations, that decision is not a basis for
withdrawing from this Plea Agreement, or a basis for withdrawing his plea of guilty.

3. Waiver of Constitutional Rights;

Defendant understands that by entering his plea of guilty, Defendant is
knowingly and voluntarily waiving certain constitutional rights, including:

(a) The right to a jury trial;

(b) The right to see, hear, and question the witnesses;
(c) The right to remain silent at trial;

(d) The right to testify at trial; and

(e) The right to compel witnesses to testify.

While Defendant is waiving certain constitutional rights, Defendant understands
he retains the right to be assisted through the sentencing and any direct appeal of the
conviction and sentence by an attorney, who will be appointed at no cost if Defendant
cannot afford to hire an attorney. Defendant also acknowledges that any pretrial
motions currently pending before the Court are waived.

4. Elements of the Offense:

The parties agree that, in order to convict Defendant of wire fraud, in violation
of 18 U.S.C. § 1343, as charged in Count One of the Information, the United States
would need to prove beyond a reasonable doubt the following elements:

- First, on or around the dates set forth in Count One, in the Eastern
District of Washington and elsewhere, Defendant CODY ALLEN
EASTERDAY knowingly devised and participated in a scheme and

Plea Agreement- 3
wo Oo KD A AH RH WwW NHN —

N NY NY NY NH MH NY NH NY | | Se SEF SF SE OES OSE
on ON tA PR HN SB OO CO DMN NHN A FP WD NY — &S

Case 4:21-cr-06012-SAB ECFNo. 10 _ filed 03/31/21 PagelD.25 Page 4 of 19

artifice to defraud Tyson Foods, Inc. (“Tyson”)', another company
(“Company 1”), and the CME Group, Inc. (“CME”) to obtain money
and property from Tyson and Company | by means of false and
fraudulent pretenses, representations, promises, and omissions, as
described in Count One;

- Second, the false and fraudulent pretenses, representations, promises,
and omissions made by Defendant CODY ALLEN EASTERDAY as
part of the scheme were material; that is, they had a natural tendency
to influence, or were capable of influencing, Tyson, Company 1, and
the CME as described in Count One to part with money and property;

- Third, Defendant CODY ALLEN EASTERDAY acted with the
intent to defraud, that is, the intent to deceive or cheat; and

- Fourth, Defendant CODY ALLEN EASTERDAY used, or caused to
be used, an interstate wire communication as described in Count One
to carry out or attempt to carry out an essential part of the scheme.

5. Factual Basis and Statement of Facts:

Defendant CODY ALLEN EASTERDAY agrees to plead guilty because he is
in fact guilty. Defendant certifies that he does hereby admit that the facts set forth
below are true; that, were this case to go to trial, the United States would be able to
prove these specific facts and others beyond a reasonable doubt; and that these facts
constitute an adequate factual basis for CODY ALLEN EASTERDAY’s guilty plea.
This statement of facts does not preclude either party from presenting and arguing, for
sentencing purposes, additional facts which are relevant to sentencing, unless

otherwise prohibited in this Plea Agreement.

 

' This Plea Agreement will use the term “Tyson” to refer to Tyson Foods, Inc.,
its subsidiaries including Tyson Fresh Meats, Inc., and agents and employees thereof,
unless otherwise specified.

Plea Agreement- 4
oF IN HD WA fF W NY —

NY NO NM WH WHY NY NY NHN YN F- FF F| | | =| =| | =|
Se QD A F&F WW NY KH CO OO WNIT NH A & WOW NY —& CO

Case 4:21-cr-06012-SAB ECF No. 10 filed 03/31/21 PagelD.26 Page 5 of 19

Between approximately 2016 and November 2020, in the Eastern District of
Washington and elsewhere, CODY ALLEN EASTERDAY knowingly, and with the
intent to defraud, devised and intended to devise a scheme and artifice to defraud
Tyson, Company 1, and the CME and to obtain money and property from Tyson and
Company | by means of materially false and fraudulent pretenses, representations,
promises, and omissions, knowing such pretenses, representations, promises, and
omissions were false and fraudulent when made, and did knowingly transmit and
cause to be transmitted by means of wire communications in interstate commerce
certain writings, signs, signals, pictures, and sounds for the purposes of executing
such scheme and artifice, in violation of 18 U.S.C. § 1343.

CODY ALLEN EASTERDAY, a citizen of the United States and resident of
Mesa, Washington, was the president and an owner of Easterday Ranches, Inc. from at
least 1998 through December 2020. Beginning in at least March of 2014 and
continuing through 2020, Easterday Ranches entered into a series of Cattle Feeding
Agreements with Tyson. CODY ALLEN EASTERDAY signed the Cattle Feeding
Agreements and one extension thereof on behalf of Easterday Ranches as the
company’s president and owner.

Under the Cattle Feeding Agreements, Easterday Ranches agreed to procure
cattle on behalf of Tyson and provide feeding space for the cattle until they were sent
for slaughter at Tyson’s plant located in Pasco, Washington. Easterday Ranches
agreed to provide Tyson supporting documentation regarding the procurement costs of
the cattle that Easterday Ranches proposed to purchase on behalf of Tyson. Upon
approval by Tyson, Easterday Ranches would purchase the cattle, and Tyson agreed to
reimburse Easterday Ranches for the purchase costs.

Also under the Cattle Feeding Agreements, Tyson agreed to reimburse
Easterday Ranches for the costs associated with growing the purchased cattle to

market weight. Easterday Ranches agreed to seek such reimbursement by billing

Plea Agreement- 5
Oo mA ND UN BR WW NY —

WM NH NY BH N LF HN DN Rm mm me ee
on DA A Ff WO NY — OO OO Wr ND A BR WW NY — SC

Case 4:21-cr-06012-SAB ECF No. 10 _ filed 03/31/21 PagelD.27 Page 6 of 19.

Tyson twice monthly. Easterday Ranches agreed that the bills would accurately
reflect the costs associated with growing the cattle.

In addition to the Cattle Feeding Agreements between Easterday Ranches and
Tyson, and continuing until in or around September 2020, Easterday Ranches also
entered into a series of livestock bills of sale involving Company |. Through these
bills of sale, Easterday Ranches agreed to raise cattle on behalf of Company | until the
cattle were slaughter-ready, using purchase funds and prepaid feed costs advanced by
Company 1. Easterday Ranches further agreed that, when the cattle ultimately were
sold for slaughter, Easterday Ranches would repay the advanced funds to Company |
plus 4% interest. Easterday Ranches would keep as profit (if any) the amount by
which the sale price at slaughter exceeded the costs it owed to Company |. If the sale
price at the time of slaughter was less than the amount Easterday Ranches owed to
Company |, Easterday Ranches would suffer a loss. CODY ALLEN EASTERDAY
signed each livestock bill of sale on behalf of Easterday Ranches.

Beginning in or around 2016 and continuing through November 2020, CODY
ALLEN EASTERDAY submitted and caused to be submitted to Tyson false and
fraudulent invoices and other information that sought reimbursement from Tyson for

cattle that were never actually purchased by or delivered to CODY ALLEN

 

EASTERDAY or Easterday Ranches and that did not actually exist. In addition,
CODY ALLEN EASTERDAY submitted and caused to be submitted to Tyson false
and fraudulent invoices and other information that sought reimbursement from Tyson
for the purported costs of growing these nonexistent cattle.

The false and fraudulent invoices and other information that CODY ALLEN
EASTERDAY submitted and caused to be submitted to Tyson for these nonexistent
cattle caused Tyson to pay Easterday Ranches approximately $233,008,042 for the
purported costs of purchasing and growing cattle that were never actually purchased
by or delivered to CODY ALLEN EASTERDAY or Easterday Ranches and that did

not actually exist.

Plea Agreement- 6
wo on DA A & WW NY

NO NB OND ORD eat

Case 4:21-cr-06012-SAB_ ECF No. 10 _ filed 03/31/21  PagelD.28 Page 7 of 19

For example, on or around March 22, 2019, CODY ALLEN EASTERDAY
caused Easterday Employee 1, an employee and agent of Easterday Ranches, to send
an email from Easterday Ranches’ office in Pasco, Washington, to Tyson Employee 1,
a Tyson employee based in Dakota Dunes, South Dakota, entitled “NEW
PLACEMENTS.” The email attached, among other things, an invoice from Easterday
Ranches to Tyson, which sought payment for seven lots of cattle. At least two of the
seven lots of cattle listed on the invoice were never actually purchased by or delivered
to CODY ALLEN EASTERDAY or Easterday Ranches and, in fact, did not exist.
The two nonexistent lots totaled 1,568 head of cattle. As a result of receiving this
false and fraudulent invoice, Tyson paid Easterday Ranches approximately
$1,482,826.41 for cattle that were never actually purchased by or delivered to CODY
ALLEN EASTERDAY or Easterday Ranches and that did not actually exist.

As another example, on or around May 7, 2020, CODY ALLEN
EASTERDAY caused Easterday Employee 1, an employee and agent of Easterday
Ranches, to send an email from Easterday Ranches’ office in Pasco, Washington, to
Tyson Employee 1, a Tyson employee based in Dakota Dunes, South Dakota, entitled
“NEW PLACEMENTS.” The email attached, among other things, two invoices from
Easterday Ranches to Tyson, which sought payment for eight lots of cattle. None of
the eight lots of cattle listed on the invoice was ever actually purchased by or
delivered to CODY ALLEN EASTERDAY or Easterday Ranches, and none of the
cattle actually existed. The eight nonexistent lots totaled 6,312 head of cattle. Asa
result of receiving this false and fraudulent invoice, Tyson paid Easterday Ranches
approximately $5,3 14,326.11 for cattle that were never actually purchased by or
delivered to CODY ALLEN EASTERDAY or Easterday Ranches and that did not
actually exist.

In addition, on or around November 10, 2020, CODY ALLEN EASTERDAY
caused Easterday Employee 2, an employee and agent of Easterday Ranches, to send

an email from Easterday Ranches’ office in Pasco, Washington, to Tyson Employee 1,

Plea Agreement- 7
Case 4:21-cr-06012-SAB ECF No. 10 filed 03/31/21 PagelD.29 Page 8 of 19

a Tyson employee based in Dakota Dunes, South Dakota, entitled “BASTERDAY
RANCHES Inventory 11.07.2020.” The email attached a Cattle Inventory Report
setting forth information about numerous lots of cattle that were purportedly
purchased by CODY ALLEN EASTERDAY or Easterday Ranches and that were in
Easterday Ranches’ inventory. The total headcount of cattle listed in the Cattle
Inventory Report was approximately 296,535. Of that number, approximately
263,780 head of cattle were identified as having a “Loc” (location) of 99, which was
the internal designation in Easterday Ranches’ books and records for cattle that —
unbeknownst to Tyson — had never actually been purchased by or delivered to CODY
EASTERDAY or Easterday Ranches and did not actually exist.

As of November 30, 2020, as a result of CODY ALLEN EASTERDAY’s
scheme to defraud, Easterday Ranches’ books and records falsely reflected an
inventory of approximately 265,995 nonexistent cattle for which CODY ALLEN
EASTERDAY submitted and caused to be submitted to Tyson false and fraudulent
invoices and other information, and for which Tyson paid Easterday Ranches the cost
of purchasing and growing. CODY ALLEN EASTERDAY’s scheme to defraud
directly and proximately caused Tyson to suffer a loss of approximately
$233,008,042.

In addition, beginning in or around March 2020 and continuing through in or
around September 2020, CODY ALLEN EASTERDAY submitted and caused to be
submitted to Company | false and fraudulent bills of sale and invoices that sought
payment from Company 1 for the purported cost of purchasing and feeding cattle that
were never actually purchased by or delivered to CODY ALLEN EASTERDAY or
Easterday Ranches, and that did not actually exist.

In total, as a result of the false and fraudulent representations that CODY
ALLEN EASTERDAY made and caused to be made, Company | paid Easterday
Ranches approximately $11,023,090 for the purported costs of purchasing and raising

Plea Agreement- 8
|
2
3
4
5
6
7
8
9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:21-cr-06012-SAB ECF No. 10 filed 03/31/21 PagelD.30 Page 9 of 19

 

 

 

thousands of cattle that were never actually purchased by or delivered to CODY
ALLEN EASTERDAY or Easterday Ranches, and that did not actually exist.

CODY ALLEN EASTERDAY used a significant portion of the proceeds of the
scheme to cover approximately $200 million in commodity futures contracts trading
losses that CODY ALLEN EASTERDAY incurred on behalf of Easterday Ranches
from in or around 2011 through in or around 2020.

In connection with his commodity futures trading, on or around October 17,
2017, and again on or around July 12, 2018, CODY ALLEN EASTERDAY caused
Easterday Ranches to submit to the CME an Application to Exceed Position Limits that
falsely inflated the number of cattle in Easterday Ranches’ inventory at the time the
application was submitted. Each of the applications was signed by CODY ALLEN
EASTERDAY as the president of Easterday Ranches. These materially false and
fraudulent applications were designed to permit Easterday Ranches to exceed position
limits in live cattle futures contracts that the CME otherwise would have applied to
Easterday Ranches.

The preceding statement is a summary, made for the purpose of providing the
Court with a factual basis for CODY ALLEN EASTERDAY’s guilty plea to the
charge against him. It does not include all of the facts known to CODY ALLEN
EASTERDAY conceming criminal activity in he engaged. The statement is made
knowingly and voluntarily and because CODY ALLEN EASTERDAY is in fact guilty

of the crime charged.

6. The United States Agrees:

(a) Notto File Additional Charges:
The Fraud Section, United States Department of Justice, Criminal Division and

the United States Attorney’s Office for the Eastern District of Washington agree not to
bring any additional charges against Defendant based upon information in their

possession at the time of this Plea Agreement arising out of Defendant’s conduct

Plea Agreement- 9
Case 4:21-cr-06012-SAB ECFNo. 10 filed 03/31/21 PagelD.31 Page 10 of 19

Oo Oo aI HDA A FP WW NH —

NY NM NN NM NH NN RON eee
on TN A Ph WwW NH S$ CF HO WOH NH A S&S WwW NY — ©

 

charged in the Information, unless Defendant breaches this Plea Agreement any time
before sentencing.

7. United States Sentencing Guideline Calculations:

Defendant understands and acknowledges that the United States Sentencing
Guidelines (hereinafter “USSG”), November 1, 2018 Manual, are applicable to this
case and that the Court will determine Defendant’s applicable sentencing guideline
range at the time of sentencing. Pursuant to Rule 1 1(c)(1)(B), the United States and
Defendant recommend the following sentencing guidelines calculations. This
recommendation does not bind the Court.

(a) Base Offense Level:

The parties agree and stipulate that Defendant’s Base Offense Level is 7. See
USSG § 2B1.1{a)(1).

(b) Specific Offense Characteristics:

The parties agree and stipulate that Defendant’s Base Offense Level is
increased by 26 levels because the loss is greater than $150,000,000 but less than
$250,000,000. See USSG §2B1.1(b)(1)(N).

The parties agree and stipulate that Defendant’s offense level is increased by 2
levels because the offense involved sophisticated means, and Defendant intentionally
engaged in or caused the conduct constituting sophisticated means. See USSG
§2B1.1(b)(10)(C).

The parties have no agreement whether any other specific offense
characteristics are applicable. The United States and Defendant may argue for or
against any adjustments and/or enhancements under the USSG noted in the
Presentence Investigation Report.

(c) Acceptance of Responsibility:

If Defendant pleads guilty and demonstrates a recognition and an affirmative

acceptance of personal responsibility for the criminal conduct; provides complete and

accurate information during the sentencing process; does not commit any obstructive

Plea Agreement- 10
Oo oN A vA fF& WY NY —

a
—_ ©

Case 4:21-cr-06012-SAB ECF No. 10 filed 03/31/21 PagelD.32 Page 11 of 19

conduct; and accepts this Plea Agreement, the United States will move for a 3-level
downward adjustment in the offense level for Defendant’s timely acceptance of
responsibility, pursuant to USSG §3E1.1(a), (b).

The parties agree that the United States may at its option and upon written
notice to Defendant, not recommend a 3-level reduction for acceptance of
responsibility if, before sentencing, Defendant is charged or convicted of any criminal
offense whatsoever, or if Defendant tests positive for any controlled substance.

(d) Criminal History:

The parties make no agreement on Defendant's criminal history category,
which shall be determined by the Court after the Presentence Investigative Report is
completed.

8. Departure:

Defendant will not file a motion for a decrease in the offense level based on a
mitigating role pursuant to USSG § 3B1.2 or a departure motion pursuant to USSG
Chapter 5, except as provided for in Section 5K2.0, This shall not limit Defendant’s
ability to seek, or the United States’ ability to oppose, a variance pursuant to 18
U.S.C. § 3553.

9. Incarceration:

The United States agrees to recommend a sentence of imprisonment within or
below the adjusted sentencing range under the USSG as determined by the Court at
the time of sentencing. Defendant is free to recommend any sentence he deems
appropriate.

10. Criminal Fine:

The parties are free to make whatever recommendation concerning the
imposition of a criminal fine that they believe is appropriate.

li. Restitution:

The parties agree restitution is required pursuant to 18 U.S.C. §§ 3663A and
3664. With respect to restitution, the parties agree to the following:

Plea Agreement- 11
Case 4:21-cr-06012-SAB ECFNo. 10 filed 03/31/21 PagelD.33 Page 12 of 19

oO So ss KN UH BP W NO —

NO DH NH NHN BF NH DH BDH NO | —|— | |= | =| | —| —
Son A UN fh WW BH KH OF OO wor KN HH Fh WH NH KH O

(a} Restitution Amount and Interest:

The parties agree that the total restitution amount owed by Defendant is
approximately $244,031,132, and Defendant agrees to pay restitution in the following
amounts:

$233,008,042 to Tyson Foods, Inc.; and

$11,023,090 to Company 1.

(b) Payments:

The parties agree the Court will set a payment schedule based on Defendant’s
financial circumstances. See 18 U.S.C. § 3664(f)(2), (3)(A). That being said,
Defendant agrees to pay not less than 10% of his net monthly income towards his
restitution obligation.

Defendant also understands the United States may, notwithstanding the Court-
imposed payment schedule, pursue other avenues to ensure the restitution obligation is
satisfied, including, but not limited to, garnishment of available funds, wages, or
assets. See 18 U.S.C. §§ 3572, 3613, and 3664(m). Nothing in this acknowledgment
shall be construed to limit Defendant’s ability to assert any specifically identified
exemptions as provided by law, except as set forth in this Plea Agreement.

Until a fine or restitution order is paid in full, Defendant agrees fully to disclose
all assets in which Defendant has any interest or over which Defendant exercises
control, directly or indirectly, including those held by a spouse, nominee or third
party. Defendant agrees to truthfully complete the Financial Disclosure Statement that
will be provided by the earlier of 30 days from Defendant’s signature on this Plea
Agreement or the date of Defendant’s entry of a guilty plea, sign it under penalty of
perjury and provide it to both the United States and the United States Probation
Office. Defendant expressly authorizes the United States to obtain a credit report on
Defendant upon the signing of this Plea Agreement. Until such time as the fine or

restitution order is paid in full, Defendant agrees to provide waivers, consents or

Plea Agreement- 12
Oo co HN NHN A Hh WH NN —

—_ ps
—_ ©

Case 4:21-cr-06012-SAB ECFNo. 10 filed 03/31/21 PagelD.34 Page 13 of 19

releases requested by the United States to access records to verify the financial
information.
(c) Notifications:

Defendant agrees to notify the Court and the United States of any material
change in his economic circumstances (e.g., inheritances, monetary gifts, changed
employment, or income increases) that might affect his ability to pay restitution. See
18 U.S.C. § 3664(k). Further, Defendant agrees to notify the United States before
Defendant transfers any interest in property with a value exceeding $1,000 owned
directly or indirectly, individually or jointly, by Defendant, including any interest held
or owned under any name, including trusts, partnerships and corporations. This
obligation ceases when the restitution is paid-in-full.

Defendant agrees to notify the United States of any address change within 30
days of that change. See 18 U.S.C. § 3612(b)(F). This obligation ceases when the
restitution is paid-in-full.

12. Forfeiture:

The parties agree forfeiture applies. See 18 U.S.C. § 981(a)(1)(C); 28 U.S.C.

§ 2461(c). With respect to forfeiture, the parties agree to the following:
(a) Forfeitable Property:

The United States shall seek a forfeiture money judgment in this matter and will
not seek to forfeit specific property, except as set forth in this Plea Agreement or
authorized by law. The United States will not seek to forfeit proceeds in an amount
exceeding what Defendant actually obtained as a result of the crime. See Honeycutt v.
U.S., 137 S. Ct. 1626 (2017).

(b) Money Judgment:

Defendant agrees to forfeit to the United States all right, title, and interest in the
following property: a money judgment, in an amount to be determined at or before
sentencing, which represents the amount of proceeds Defendant obtained as a result of

his illegal conduct.

Plea Agreement- 13
uur S sateen oa NC10-—Filed 03/31/21 PagelD.35 Page 14 of 19

© oN A vA FF W N —

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

(c) Substitute Property:
Defendant understands the United States may seek for Defendant to forfeit

substitute property in satisfaction of the money judgment if the United States can
establish the following regarding the above-described property (i.e., the money
judgment): a) it cannot be located upon the exercise of due diligence; b) it has been
transferred or sold to, or deposited with, a third party; c) it has been placed beyond the
Court’s jurisdiction; d) it has substantially diminished in value; e) it has been
commingled with other property and cannot be divided without difficulty. See 18
U.S.C. § 982(b)(1); 21 U.S.C. § 853(p). The United States wil! not seek to forfeit
substitute property from other defendants or co-conspirators; it may only forfeit
substitute property from Defendant. See 21 U.S.C. § 853(p).

(d) Application of Forfeited Property to Restitution:

Defendant understands the United States will seek restitution for the victim in
this case independent of this money judgment. It is the parties’ mutual understanding
that the United States will seek approval to apply the proceeds of any forfeited assets
to Defendant’s restitution obligations. Defendant recognizes the final decision to
approve this application rests with the Attorney General. See 18 U.S.C. § 981(d), (e);
see also 28 C.F.R. § 9 et. seq.

(e) Cooperation on Forfeited Assets:

Defendant agrees to cooperate with the United States in passing clear title on all
forfeited assets. Defendant also agrees to assist the United States in locating any
assets that 1) are the proceeds of illegal conduct (as outlined in this Plea Agreement)
and 2) have not been dissipated. If such assets are located, then Defendant will
stipulate to their forfeiture.

(f) Waiver:

Defendant agrees to waive oral pronouncement of forfeiture at the time of

sentencing. See Fed. R. Crim. P. 32.2(b)(4)(B).

Plea Agreement- 14
wo on A A Pf W NY —

NY BO NH NH NH NH NY NN NY | | | | FF S| | ESP | =
oN AWA A HR WH NHN KH CO CO WAN KH A F&F WH NY —& S&S

Case 4:21-cr-06012-SAB ECFNo. 10 filed 03/31/21 PagelD.36 Page 15 of 19

13. Supervised Release:
The parties agree to recommend that the Court impose a 3-year term of

supervised release. The parties are free to advocate for any special conditions they

believe are appropriate.

14. Mandatory Special Assessment:
Defendant agrees to pay the $100 mandatory special assessment to the Clerk of

Court for the Eastern District of Washington on or before the date of sentencing. See
18 U.S.C. § 3013.

15. Payments While Incarcerated:
If Defendant lacks the financial resources to pay the monetary obligations

imposed by the Court, then Defendant agrees to earn the money to pay toward these
obligations by participating in Bureau of Prisons’ Inmate Financial Responsibility
Program.

16. Additional Violations of Law Can Void Plea Agreement:

The parties agree that the United States may at its option and upon written
notice to Defendant, withdraw from this Plea Agreement or modify its
recommendation for sentence if, before sentencing, Defendant is charged or convicted
of any criminal offense whatsoever or if Defendant tests positive for unlawful use of
any controlled substance.

17. Appeal Rights:

Defendant understands that he has a limited right to appeal or challenge the
conviction and sentence imposed by the Court. Defendant hereby expressly waives
his right to appeal his guilty plea, conviction, sentence, fine and any restitution or
forfeiture order imposed by the Court. Defendant further expressly waives his right to
file any post-conviction motion attacking his conviction and sentence to include any
restitution or forfeiture order, including a motion pursuant to 28 U.S.C. § 2255, except

a motion based upon ineffective assistance of counsel based on information not now

Plea Agreement- 15
Oo oN DA WN Ff WH WH —

MY HO NHN WH DH KH NHN LH DN | | HR He Ee = — —
on NAN AH B&B WHY | CO HO WA AvRD A ff WH NY —& OS

Case 4:21-cr-06012-SAB ECFNo. 10 filed 03/31/21 PagelD.37 Page 16 of 19

known by Defendant and which, in the exercise of due diligence, could not be known
by Defendant by the time the Court imposes the sentence.

18. Breach:

Defendant agrees that if he fails to comply with any of the provisions of this
Plea Agreement, including if he fails to tender such Plea Agreement to the Court,
makes false or misleading statements before the Court or to any agents of the United
States, commits any further crimes, or attempts to withdraw the plea (prior to or after
pleading guilty to the charge identified in Section 1 above), the United States will
have the right to characterize such conduct as a breach of this agreement.

In the event of such a breach: (a) the United States will be free from its
obligations under this Plea Agreement and further may take whatever position it
believes appropriate as to the sentence and the conditions of Defendant’s release (for
example, should Defendant commit any conduct after the date of this Plea Agreement
that would form the basis for an increase in Defendant’s offense level or justify an
upward departure ~ examples of which include but are not limited to, obstruction of
justice, failure to appear for a court proceeding, criminal conduct while pending
sentencing, and false statements to law enforcement agents, the probation officer, or
Court — the United States is free under this Plea Agreement to seek an increase in the
offense level based on that post-agreement conduct); (b) Defendant will not have the
right to withdraw the guilty plea; (c) Defendant shall be fully subject to criminal
prosecution for any other crimes which he has committed or might commit, if any,
including perjury and obstruction of justice; and (d) Defendant waives any protections
afforded by Section 1B1.8(a) of the Sentencing Guidelines, Rule 11 of the Federal
Rules of Criminal Procedure and Rule 410 of the Federal Rules of Evidence, and the
United States will be free to use against Defendant, directly and indirectly, in any
criminal or civil proceeding any of the information, statements, and materials
provided by him pursuant to this Plea Agreement, including offering into evidence or

otherwise using the Factual Basis and Statement of Facts set forth in Section 5 above.

Plea Agreement- 16
wo oN A WA & W N =

poh wet
— ©

Case 4:21-cr-06012-SAB ECFNo. 10 filed 03/31/21 PagelD.38 Page 17 of 19

19. Waiver of Statute of Limitations:

Defendant agrees that, should the conviction following Defendant’s guilty plea
be vacated for any reason, then any prosecution that is not time-barred by the
applicable statute of limitations on the date of the signing of this Plea Agreement
(including Count One of the Information to which Defendant is pleading guilty
pursuant to this Plea Agreement) may be commenced or reinstated against Defendant,
notwithstanding the expiration of the statute of limitations between the signing of this
Plea Agreement and the commencement or reinstatement of such
prosecution. Defendant agrees to waive all defenses based on the statute of limitations
with respect to any prosecution that is not time-barred on the date the Plea Agreement
is signed.

20. Integration Clause:

The parties acknowledge that this document constitutes the entire Plea
Agreement between the parties, and no other promises, agreements, or conditions exist
between the parties concerning this case’s resolution. This Plea Agreement is binding
only upon the Fraud Section, Criminal Division, United States Department of Justice,
and cannot bind other federal, state, or local authorities. The parties agree that this
Plea Agreement cannot be modified except in writing that is signed by the United
States and Defendant.

Plea Agreement- 17
oOo fe HN HD UO fF WD Ne

No NM YY YY WY WD RD RD RO eee ee
ao =~) DO th Se WwW NY KS OF CO Oo HS] DH ww SB WH NH KS CO

 

Case 4:21-cr-06012-SAB ECF No. 10

filed 03/31/21 PagelD.39 Page 18 of 19

Approval and Signature

Agreed and submitted on behalf of the Fraud Section, United States Department of

Justice, Criminal Division.

Daniel S. Kahn
Acting Chief, Fraud Section
U.S. Department of Justice, Criminal Division

Avi Perry
Acting Principal Assistant Chief, Fraud Section
U.S. Department of Justice, Criminal Division

fol fol

jaf (“Fritz’ ’) Scanlon
al Attorney, Fraud Section
U.S. Department of Justice, Criminal Division

ala apat

 

Date

Agreed and submitted on behalf of the United States Attorney’s Office for the Eastern

District of Washington.

Joseph H. Harrington
Acting United States Attorney

CLM LE

Russell E. _fmoot
Assistant/United States Attorney
Timothy M. Durkin
Asistant United States Attorney

Brian M. Donovan
Assistant United States Attorney

Plea Agreement- 18

3/31/ ‘EP 2./

ca

Date
Oo wort nA uw Ff WW NH —

NN YN KN NHN NY KN KN KN | KF FE SE PS SES Eh lS
co YD A UW B&B WHY KH OO Oo wOoHA KH nA fF WN YY CO

 

Case 4:21-cr-06012-SAB ECFNo. 10 filed 03/31/21 PagelD.40 Page 19 of 19

I have read this Plea Agreement and have carefully reviewed and discussed
every part of the agreements with my attorney. I understand and voluntarily enter into
the Plea Agreement. Furthermore, J have consulted with my attorney about my rights,
I understand those rights, and I am satisfied with the representation of my attorney in
this case. No other promise or inducements have been made to me, other than those
contained in this Plea Agreement and no one has threatened or forced me in any way

to enter into this Plea Agreement. I am agreeing to plead guilty because I am guilty.

LA tld 3/ad/at

GOBY ALLEN EASTERDAY Date

I have read the Plea Agreement and have discussed the contents of the
agreement with my client. The Plea Agreement accurately and completely sets forth
the entirety of the agreement between the parties. I concur in my client’s decision to
plead guilty as set forth in the Plea Agreement. There is no legal reason why the
Court should not accept Defendant’s plea of guilty.

(2 NO — 3/25/21

Carl J. Oreskovich Date
Attorney for Defendant

Plea Agreement- 19
